DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the limitations of claim 1, in particular the features of a white semi-transparent inner lampshade is disposed at the top of the shell, a dark transparent  outer lampshade rests on top of a top of the inner lampshade through a step ring of the inner lampshade and a flange of the outer lampshade, and lights  emitted by the LED chips sequentially penetrate through the inner lampshade and the outer lampshade to shine out. 

A dazzle lamp structure of a microphone speaker, the microphone speaker comprising a shell, a mounting base being formed at an upper end of the shell, and a microphone and a microphone cover being fixed on the mounting base, wherein an LED lamp panel is disposed at a top of the shell and is adjacent to the mounting base, multiple LED chips are disposed on the LED lamp panel, a white semi-transparent inner lampshade is disposed at the top of the shell, a dark transparent  outer lampshade rests on top of a top of the inner lampshade through a step ring of the inner lampshade and a flange of the outer lampshade, and lights  emitted by the LED chips sequentially penetrate through the inner lampshade and the outer lampshade to shine out.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875